Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites the limitation, “generate a set of command tags that are to direct a command execution processor of the processing device to retrieve second data from the memory device and store the second data in a set of the buffers, wherein the set of command tags comprises at least a second command tag associated with a second physical address that sequentially follows the first physical address; and create an entry in the read cache table for the set of the buffers, wherein the entry comprises a starting LBA value set to the first LBA value and a read offset value corresponding to an amount of the first data and the second data.”
Claim 9 recites the limitation, “generating, by the processing device, a set of command tags that are to direct a command execution processor of the processing device to retrieve the data from the memory device and store the data in the set of buffers, wherein the set of command tags comprises a first command tag associated with the first physical address and a second command tag associated with a second physical address that sequentially follows the first physical address; and creating, by the processing device, an entry in a read cache table for the set of buffers, wherein the entry comprises a starting LBA value set to the first LBA value and the read offset value corresponding to the amount of data.”
Claim 16 recites the limitation, “generating a set of command tags that are to direct a command execution processor of the processing device to retrieve the data from the memory 
Said limitations are taught by the specification as originally filed.  Said limitations, in combination with the other recited limitations, are not taught or suggested by the prior art of record.
For example, Park et al. (US 2019/0155723) teaches a data storage device and operating method thereof which uses an address buffer to map sequential addresses.  However, Park does not teach teaches “generate a set of command tags that are to direct a command execution processor of the processing device to retrieve second data from the memory device and store the second data in a set of the buffers, wherein the set of command tags comprises at least a second command tag associated with a second physical address that sequentially follows the first physical address; and create an entry in the read cache table for the set of the buffers, wherein the entry comprises a starting LBA value set to the first LBA value and a read offset value corresponding to an amount of the first data and the second data.”
Claims 2-8, 10-15 and 17-20 depend from claims 1, 9 and 16 and are considered allowable for at least the same reasons as said claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139